Citation Nr: 0919116	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  08-06 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to 
August 1971, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
PTSD evaluated as 10 percent disabling effective June 28, 
2006; and assigned a 10 percent rating for lumbosacral strain 
effective June 28, 2006.    

A February 2008 rating decision increased the rating for the 
Veteran's PTSD to 30 percent, effective June 28, 2006.  As 
this 30 percent rating is less than the maximum available 
rating, the issue remains on appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).

In a statement received in September 2006, the Veteran raised 
an implied claim for a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).  This issue is referred to the agency of original 
jurisdiction for appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 30 percent 
for service-connected PTSD and a rating in excess of 10 
percent for service-connected lumbosacral strain.  

In the Veteran's substantive appeal received in March 2008, 
he requested that his BVA appeal continue.  The Veteran also 
stated that attached written personal statements were 
submitted for review and consideration in the determination 
of his BVA appeal.  A review does not find the written 
personal statements to which the Veteran referred.  The 
Veteran should be notified that the written lay statement 
evidence he wanted reviewed and considered with his appeal is 
not contained in the claims file so that he can resubmit the 
written personal statements if he so wishes.  

The Veteran was afforded a VA examination for PTSD in October 
2006 for the determination of service connection for PTSD 
which, as previously noted, was granted in a January 2007 
rating decision.  The evidence shows that the Veteran has 
been seen periodically for follow-up of his PTSD.  To afford 
the Veteran every benefit of the doubt, VA outpatient 
treatment records for treatment of PTSD should be requested 
and the Veteran should be afforded a VA examination to 
determine the current nature and severity of his service-
connected PTSD.  38 C.F.R. § 3.159(c)(4) (2008); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).

As the case is being remanded, while the Veteran's October 
2006 VA examination of the lumbar spine is not unduly stale, 
the Board finds that a VA spine examination should be 
conducted and VA outpatient treatment records requested.  At 
the October 2006 VA examination, the examiner did not provide 
an opinion as to the effect of the Veteran's service 
connected lumbar spine disability on employment other than to 
indicate that the Veteran was retired.  Other evidence in the 
claims file indicates that the Veteran retired due to his low 
back disability.  On examination, an opinion should be 
provided as to the impact of the low back disability and 
symptoms on employment.  Thus, an additional examination is 
appropriate.  38 C.F.R. § 3.159(c); see Green v. Derwinski, 1 
Vet. App. 121 (1991).  As such, the Board finds that a remand 
is necessary to afford the Veteran a VA examination and to 
request VA outpatient treatment records in order to provide 
an accurate assessment of his present degree of disability.  
38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that the written 
personal statements to which he referred 
in his substantive appeal as submitted for 
review and consideration in his appeal are 
not contained in the claims file.  He 
should be provided an appropriate period 
of time within which to resubmit the 
written personal statements if he so 
wishes.  

2.  Request the Veteran's VA treatment 
records for PTSD and a lumbar spine 
disability dated since October 2007. 

4.  Schedule the Veteran for a VA 
psychiatric examination by an appropriate 
specialist to determine the current 
severity of his psychiatric disability.  
The claims folder must be made available 
to and be reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted and all clinical findings should 
be reported in detail.  The examiner 
should provide a multi-axial assessment, 
including assignment of a GAF score and an 
explanation of what the score means.  The 
examiner should also provide an opinion as 
to whether the Veteran's service-connected 
PTSD renders him unable to secure or 
follow a substantially gainful occupation.  

5.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current degree of disability of the 
Veteran's lumbar spine.  The claims folder 
must be made available and reviewed by the 
examiner.  

The examiner should identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and in 
relation to normal range of motion, and 
should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or treatment 
by a physician, and if so, the frequency 
and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy 
found to be present.  The examiner must 
also state whether the Veteran has bowel or 
bladder problems related to his low back 
disability.

The examiner must also indicate the impact 
the Veteran's low back disability has on 
his ability to secure or follow a 
substantially gainful occupation.

The rationale for all opinions expressed 
should also be provided in a legible 
report. 

6.  Then readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted in full, the Veteran should 
be provided a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

